 



Exhibit 10.1
DAVE & BUSTER’S, INC.
Restricted Stock
Grants To Named Executive Officers and Directors

                      Shares of Name of Grantee   Title   Restricted Stock
James W. “Buster” Corley
  Chief Executive Officer and Chief Operating Officer and Director     30,000  
David O. “Dave” Corriveau
  President and Director     30,000  
William C. Hammett, Jr.
  Senior Vice President, Chief Financial Officer     15,000  
Sterling R. Smith
  Senior Vice President, Dave & Buster’s Operations     7,500  
J. Michael Plunkett
  Senior Vice President, Food Service Operations,
Jillian’s Operations     10,000  
Peter A. Edison
  Chairman of the Board     6,000  
Allen J. Bernstein
  Director     4,000  
Walter J. Humann
  Director     4,000  
Mark A. Levy
  Director     4,000  
Christopher C. Maguire
  Director     4,000  
David B. Pittaway
  Director     4,000  
Patricia P. Priest
  Director     4,000  

